Citation Nr: 0721914	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-43 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic left wrist strain residuals.  

2.  Entitlement to service connection for a chronic neck 
disorder, claimed as secondary to service-connected right 
wrist disorder.  

3.  Entitlement to service connection for a chronic right arm 
disorder, claimed as secondary to service-connected right 
wrist disorder.  

4.  Entitlement to a chronic acquired psychiatric disorder to 
include anxiety and depression.  

5.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine degenerative disc disease, currently 
evaluated as 20 percent disabling.  



6.  Entitlement to a separate disability evaluation in excess 
of 10 percent for the veteran's right lower extremity 
decreased sensation associated with her lumbar degenerative 
disc disease.  

7.  Entitlement to a separate disability evaluation in excess 
of 10 percent for the veteran's left lower extremity 
decreased sensation associated with her lumbar degenerative 
disc disease.  

8.  Entitlement to an increased disability evaluation for the 
veteran's right wrist deQuervain's tenosynovitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from December 1989 
to September 1992 and additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which granted 
separate 10 percent disability evaluations for right lower 
extremity and left lower extremity decreased sensation 
associated with the veteran's lumbar spine degenerative disc 
disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8720 and denied an increased evaluation for her 
lumbar spine degenerative disc disease under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In October 2004, 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic left wrist strain residuals; 
denied service connection for a chronic neck disorder, a 
chronic right arm disorder, and a chronic acquired 
psychiatric disorder to include anxiety and depression; and 
denied an increased evaluation for the veteran's right wrist 
deQuervain's tenosynovitis.  

Although the October 2004 rating decision on appeal did not 
reopen the claim for the left wrist condition, the July 2006 
statement of the case found that new and material evidence 
had been submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  

In March 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

The veteran's service clinical documentation of record 
indicates that she was on active duty for training with the 
Naval Reserve in April 1995.  An April 2004 VA treatment 
record notes that the veteran reported "being an active 
reservist."  The Board observes that the veteran's periods 
of active duty, active duty for training, and inactive duty 
for training with the Naval Reserve have not been verified.  

A 2006 VA outpatient treatment record reflects the veteran's 
statement that she had been found unable to work by 
Vocational Rehabilitation. The veteran's VA vocational 
rehabilitation folder has not been associated with the claims 
file. The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim. Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990). 

At the March 2007 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that she was 
currently appealing a recent denial of her claim for Social 
Security Administration (SSA) disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the veteran's claim is not of record.  
The VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

At the hearing on appeal, the veteran testified further that 
her service-connected disabilities had increased in severity 
and she received ongoing treatment for the disabilities at 
the Tampa, Florida, VA Medical Center.  VA clinical 
documentation pertaining to the cited treatment provided 
after July 2006 is not of record.  It is also unclear as to 
whether all the records concerning her prior treatment at Bay 
Pines is in the file.

The VA should obtain all relevant military documentation and 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's vocational 
rehabilitation file and associate it with 
the claims folder.

2.  Obtain the following VA medical 
records:
*	Bay Pines for all treatment from 
1997 to 2002
*	Tampa from July 2006 to the present

3.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the Naval Reserve 
and (2) forward all available service 
medical records associated with such duty 
for incorporation into the record.  

4.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

5.  After obtaining as much of the above-
referenced medical records as possible, 
schedule the veteran for VA examinations 
to determine the current nature and 
severity of her lumbar spine degenerative 
disc disease, right lower extremity 
decreased sensation, left lower extremity 
decreased sensation, and right wrist 
deQuervain's tenosynovitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran is right-handed, 
left-handed, or ambidextrous.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbar spine, 
right lower extremity, left lower 
extremity, and right wrist disabilities 
with a full description of the effect of 
the disabilities upon her ordinary 
activities.  The examiner or examiners 
should fully describe any joint 
instability, weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbar 
spine, right lower extremity, left lower 
extremity, and right wrist should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's lumbar spine, 
right lower extremity, left lower 
extremity, and right wrist disabilities 
upon her vocational pursuits.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should state that such a review 
was conducted. 



6.  Then readjudicate the issues of 
whether new and material evidence had 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic left wrist strain 
residuals; service connection for a 
chronic neck disorder, a chronic right 
arm disorder and a chronic acquired 
psychiatric disorder to include anxiety 
and depression; an increased evaluation 
for the veteran's lumbar spine 
degenerative disc disease; separate 
evaluations in excess of 10 percent for 
the veteran's right lower and left lower 
extremity decreased sensation associated 
with her lumbar degenerative disc disease 
under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243-8720; and 
an increased evaluation for her right 
wrist deQuervain's tenosynovitis.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

